Citation Nr: 0214664	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  00-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as secondary to ionizing radiation 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's sister-in-law



ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Coast Guard 
from November 1962 to April 1967.  He died on July 5, 1992, 
and the appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appellant appeared at the San Antonio, Texas RO and 
testified at a videoconference hearing held in July 2002 
before the undersigned Member of the Board sitting in 
Washington, DC.  The appellant's sister-in-law also appeared 
and testified.  A copy of the transcript has been associated 
with the claims file.


FINDINGS OF FACT

1. All notification and development of the claim, as required 
by VA's duty to assist, has been completed.

2. The veteran died of colon cancer, a radiogenic and 
presumptive disease, but the competent evidence does not 
show that he participated in radiation-risk activity.

3. The competent and probative evidence of record does not 
show that a disability related to active service was the 
principal or a contributory cause of death.


CONCLUSION OF LAW

The cause of the veteran's death, claimed as secondary to 
ionizing radiation exposure, is not related to an injury or 
disease incurred in or aggravated by active service; nor is 
it related to an injury or disease that may have been 
presumed to have been service incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (d), 3.311, 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records contain no evidence of 
any cancer or other significant injury or disease process.  
Enlistment, overseas duty, and separation examinations 
document entirely normal clinical evaluations, with the 
veteran describing himself as in good health.  

An abstract of in-service medical treatment history shows the 
veteran was treated as an outpatient for one day in November 
1962 for neck strain.  From May to June 1964, pilonidal sinus 
and cyst was treated by cystectomy with no subsequent 
problems.  In February 1965, mild pharyngitis was diagnosed.  


A sick call treatment record from April 1966 shows the 
veteran complained of increased penile sensitivity, but 
examination revealed no lesions, ulcerations, discharge, 
dysuria, etc.  Physical examination of the genitourinary area 
was normal, and the diagnostic impression was "no pathology 
found."  

September 1966 U.S. Coast Guard log records for the vessel 
USCGC Bering Strait, to which the veteran was assigned, 
documents passage from Honolulu, Hawaii, south to Kingman's 
Reef.  The operational summary indicates the mission was for 
weather observation, and these records include a number of 
completed weather observation charts. 

In April 1991, the veteran complained of a six-month history 
of rectal bleeding; he was diagnosed with rectal/colon 
carcinoma.  An abdominal perineal resection with permanent 
colostomy was done.  

In May 1991, a liver biopsy revealed metastatic 
adenocarcinoma from a colon primary.    

In August 1991, an extended right hepatic lobectomy was 
performed.

In December 1991, the veteran submitted a statement that he 
was exposed to atomic testing, which had caused his then 
current cancer.

In December 1991, the RO sent a letter requesting further 
information from the veteran regarding his radiation 
exposure.  

In January 1992, the veteran responded to the request for 
information regarding radiation exposure.  He indicated that 
on September 11, 1966, the French government conducted a 
nuclear weapons test in the Pacific Ocean near Kingman's 
Reef, where his Coast Guard ship had been assigned that week.

In a June 1992 letter, the veteran's treating oncologist, Dr. 
LS (initials) stated the veteran had informed him that "he 
was most likely exposed to high doses of radiation while a 
member of the U.S. Coast Guard in 1966."  Dr. LS opined that 
"it certainly seems conceivable to me that he may have been 
exposed to unusually higher doses of radiation at that time, 
and that this may now play some part in the development of 
his malignancy."

A certified copy of the veteran's death certificate shows he 
died on July 5, 1992.  Adenocarcinoma of the colon was listed 
as the immediate cause of death.  No other causes were noted.         

In a February 1994 letter, Dr. LS clarified that the veteran 
died of colon cancer (rather than rectal cancer).  Dr. LS 
noted he was the attending physician at the time of death.

In a February 1999 letter, the National Personnel Records 
Center (NRPC) stated that a review of the veteran's military 
record failed to show documentation pertaining to radiation 
exposure.

In the appellant's May 2000 VA Form 9, Appeal to Board of 
Veterans' Appeals, it was argued that an exposure dose 
estimate had not been conducted.

In May 2000, the appellant also submitted copies of research 
from the internet, which included an academic bulletin 
indicating the French government tested a nuclear device on 
September 11, 1966 at the Mororoa Atoll in the South Pacific.

In June 2000 and August 2000, the RO forwarded all pertinent 
evidence and information regarding radiation exposure to the 
Commandant of the U.S. Coast Guard for a dose assessment.

In a December 2000 letter, the U.S. Coast Guard's Office of 
Safety, Security, and Environmental Health stated they were 
not able to find documentation that would support the 
veteran's claim he was exposed to occupational radiation as a 
result of nuclear testing.  

In July 2002, the Board received a statement from the 
veteran, which was apparently made in the summer of 1991 for 
treating physician Dr. LS.  The statement essentially 
reiterates the assertion that his assigned Coast Guard 
vessel, the USCGC Bering Strait, was exposed to radiation in 
the South Pacific on September 11, 1966.  The veteran opined 
in the statement that unusual and secretive behavior by 
personnel aboard the vessel suggested that the mission was a 
covert operation to observe nuclear testing.  

At the July 2002 hearing, the appellant argued that, given 
the veteran's above-summarized statement, "any sort of 
common sense conclusion would indicate that this vessel was 
involved in monitoring French nuclear tests."  The appellant 
noted that the U.S. Coast Guard failed to identify what the 
September 1966 operation entailed and that the equipment used 
that week by the USCGC Bering Strait, according to the 
vessel's log, included atmospheric testing devices, entirely 
consistent with sampling nuclear fallout.


Criteria

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  

A service-connected disability is one which was incurred in 
or aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The basic three requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993), and Allen 
v. Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2001).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2001). 

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2001).  

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).


Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002).  


Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.309(d) (2001).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2001).  

Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) (2001) when it is established that the disease 
diagnosed after discharge was otherwise incurred during 
active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  Effective March 26, 2002, recent regulatory 
amendment added several new diseases to this list.  See 67 
Fed. Reg. 3612, 3616 (January 25, 2002).

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

38 C.F.R. § 3.311 essentially states that, in all claims in 
which it is established that a radiogenic disease first 
became manifest after service, and it is contended that the 
disease resulted from radiation exposure, a dose assessment 
will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  
In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.  


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in the CAVC at the time of its 
enactment.  

However, the CAFC has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  Bernklau v. Principi, No. 00-
7122 (Fed. Cir. May 20, 2002); See also Dyment v. Principi, 
No. 00-7075 (Fed. Cir. April 24, 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  





On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it last adjudicated the case.  
Nevertheless, the Board finds that VA's duty to notify has 
been fulfilled in the instant case.  Here, the RO advised the 
appellant of the evidence necessary to perfect and 
substantiate her claim by various documents.  For example, 
the appellant was advised of the applicable criteria 
concerning cause of death and radiation exposure in the April 
1999 statement of the case (SOC).  As such, the appellant was 
kept apprised of what she must show to prevail in her claim, 
what information and evidence she is responsible for, and 
what evidence VA must secure.  Therefore, there is no further 
duty to notify.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Moreover, the appellant's submissions and hearing testimony 
clearly indicate her awareness of what was substantively 
required to support the claim, namely that she provide 
information that would assist in establishing the veteran was 
exposed to ionizing radiation in service.  The veteran began 
submitting evidence of such exposure prior to his death, and 
the appellant continued to do so after his death, including a 
submission received by the Board as recently as July 2002.  

The appellant has been afforded the opportunity to present 
information and arguments in favor of her claim, and, as 
noted, she and her representative have in fact done so.

The claims file shows that the RO has made reasonable efforts 
to obtain all identified relevant evidence and has received 
either the requested evidence or a negative response from 
medical providers.  The service medical records are in the 
claims file.  NPRC's February 1999 letter indicated that all 
available service medical records were sent to VA.  At the 
July 2002 hearing, the appellant identified a relevant 
document she had in her possession, and the Board received a 
copy the following day; no other outstanding evidence was 
identified. 

A radiation exposure questionnaire was first sent in December 
1991.  A March 1992 deferred rating decision indicated 
further development for possible radiation exposure.  In 
August 1992, the RO sent an informational letter outlining 
eligibility for benefits based on radiation exposure.  
Deferred rating decisions in April and July 1997 reflect 
development related to dosimetry requests.

The appellant asserts that if the claim is not granted that 
further development is necessary under 38 C.F.R. § 3.311.  
The Board, however, has concluded that no further development 
of the claim is required under 38 C.F.R. § 3.311.  

The veteran was allegedly exposed to radiation in the South 
Pacific due to French government nuclear testing, and this 
fact effectively precludes any possibility that he or his 
fellow comrades aboard a U.S. military vessel participated in 
the nuclear testing.  See 38 C.F.R. § 3.311(a)(2)(i), (ii).  

Thus, development of the claim would essentially fall under 
the requirements for "other exposure claims," as set forth 
in 38 C.F.R. § 3.311(a)(2)(iii).  Initially, it would appear 
that a dose assessment from the Under Secretary for Health is 
required, but it is not in the instant case because absent 
competent evidence that the veteran was exposed to radiation, 
VA is not required to forward the claim.  Wandell v. West, 11 
Vet. App. 200, 203 (1998); see also McGuire v. West, 11 Vet. 
App. at 278-280 (1998).  Here, both the NPRC and U.S. Coast 
Guard found no evidence of radiation exposure, and the 
competent evidence does not indicate otherwise.  

The appellant has argued that exposure should be conceded in 
this case, pursuant to  application of 38 C.F.R. 
§ 3.311(a)(4).  The Board finds this regulation inapplicable 
to the veteran's situation because he did not participate in 
weapons testing and he was not involved in the occupation of 
Nagasaki or Hiroshima.  Exposure is not conceded for exposure 
claims developed under 38 C.F.R. § 3.311(a)(2)(iii). 
38 C.F.R. § 3.311(a)(4).
 
A file opinion review by a VA physician is unnecessary in 
this case.  The "current disability" has been established.  
See Carbino, supra. The competent and probative evidence is 
plainly clear in its assessment that the veteran died from 
his colon cancer and nothing else.  As colon cancer is a 
presumptive disease, a nexus opinion linking possible 
radiation exposure to colon cancer is unnecessary.  The 
claim, as based on radiation, hinges on whether radiation 
exposure is established, and a physician is not the 
appropriate source to make that determination.

Any competent medical opinion otherwise linking colon cancer 
to active service or to any presumptive period, regardless of 
radiation exposure, would hold no probative value, as the 
competent evidence indicates no complaints, findings, 
symptoms, diagnoses, treatment, or any pathology whatsoever 
until many years post-service.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation and the 
implementing regulations have been completed in full to the 
extent that the appellant will not be prejudiced by the 
Board's actions.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


Service Connection for the Cause of the Veteran's Death, 
Including as Secondary to Radiation Exposure

Service Connection Based on Radiation Exposure

The competent medical evidence indisputably establishes the 
veteran died of colon cancer.

After a careful review of the record, the Board finds that 
service connection for the cause of the veteran's death, 
i.e., colon cancer, as secondary to radiation exposure is not 
warranted under either 38 C.F.R. § 3.309(d) or § 3.311.

Although colon cancer is a presumptive and radiogenic 
disease, entitlement to service connection for the cause of 
the veteran's death as it relates to ionizing radiation 
exposure is not warranted because the evidence establishes 
that the veteran did not engage in radiation-risk activity as 
defined by VA.  The competent evidence, which includes a 
letter from the NPRC and a dose assessment from the U.S. 
Coast Guard, establishes that he was not exposed to radiation 
as has been alleged.

The veteran's submissions prior to his death, as well as the 
appellant's submission subsequent thereto, do not on their 
face indicate any participation in radiation risk activity.  
Although it has been suggested that numerous hints abound 
throughout the vessel's log book and the veteran's written 
accounts of unusual activity aboard his assigned vessel in 
September 1966, it amounts to nothing more than conjecture.

For instance, the appellant has argued that the U.S. Coast 
Guard has never indicated what the September 1966 mission 
entailed.  The USCGC Bering Strait's log record clearly shows 
the mission purpose as "weather observation."  The 
appellant has raised the significance of atmospheric testing 
devices aboard the vessel as consistent with testing nuclear 
fallout levels, but it is also consistent with the 
established mission of the vessel - weather observation.

The Board therefore concludes that the findings of the NPRC 
and U.S. Coast Guard against any radiation exposure in 
service are consistent with the evidentiary record.


Neither the appellant nor the evidence have indicated any 
other source of in-service radiation exposure.  Therefore, 
and in light of the above, no further development under 
38 C.F.R. § 3.311 is warranted, and a preponderance of the 
evidence is against the claim of entitlement service 
connection for the cause of the veteran's death as secondary 
to alleged in-service radiation exposure.  


Direct Service Connection

The Board again notes that service connection may be granted 
on a direct basis under 38 C.F.R. § 3.303(d) when it is 
established by competent evidence that the disease diagnosed 
after discharge was incurred in or aggravated by service.  
Combee, supra.  

The Board also notes that direct service connection may also 
be established on a presumptive basis under section 3.309(a) 
for malignant tumors if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002);  
38 C.F.R. §§ 3.307, 3.309 (2001).

First, the probative evidence establishes that the colon 
cancer did not first manifest itself to a compensable degree 
during the first post-service year.  There are no medical 
records diagnosing this impairment within one year of the 
veteran's discharge.  In fact, the competent medical evidence 
establishes that it was not first diagnosed until April 1991.  
At most, there is a report that rectal bleeding commenced six 
months prior.  The death certificate does not specify the 
duration of colon cancer between its onset and death.  
Presumptive service connection under section 3.309(a) is not 
warranted.


Second, the probative evidence establishes that the cause of 
the veteran's death was not otherwise incurred during 
service.  The veteran's separation examination was negative 
for rectal or colon cancer or any tumor growth.  As noted 
above, post-service medical records do not document a 
diagnosis of colon cancer until many years after the 
veteran's discharge.  

There is no competent and probative medical evidence linking 
the post-service diagnosis of colon cancer to military 
service.  Although treating oncologist Dr. LS provided a 
nexus opinion, it was based on the veteran's report that he 
was exposed to radiation in service, a fact that has not been 
established.  See LeShore v. Brown, 8 Vet. App. 406 
(1995)(Board is not bound to accept medical opinions based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence); see also Black v. 
Brown, 5 Vet. App. 177 (1993).  

The Board notes that the above issue involves medical 
causation for which competent medical or scientific evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  

The appellant, the appellant's sister-in-law, and the 
representative, as lay persons without medical knowledge, are 
not competent to offer opinions or to make such conclusions 
regarding medical causation.  King v. Brown, 5 Vet. App. 19, 
21 (1993); Grottveit, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Neither is the Board competent to make such a determination 
without supporting medical or scientific evidence.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).


In this case, there is no competent evidence linking the 
cause of the veteran's death to service, including his 
claimed in-service radiation exposure or any other in-service 
event.  The only competent evidence of record is against the 
claim.  The Board additionally notes that the veteran was not 
service connected for any disabilities during his lifetime, 
and there were no other current disabilities at the time of 
his death.  Therefore, 38 C.F.R. § 3.312(c) is not for 
application in this case.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death, including as secondary to radiation 
exposure.  38 C.F.R. § 3.102; See Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death, including as secondary to exposure to 
ionizing radiation, is denied.  


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

